Name: Commission Regulation (EEC) No 2023/88 of 7 July 1988 fixing the export refunds on malt
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 7. 88 Official Journal of the European Communities No L 177/45 COMMISSION REGULATION (EEC) No 2023/88 of 7 July 1988 fixing the export refunds on malt THE COMMISSION OF THE EUROPEAN COMMUNITIES, products processed from cereals and from rice (4), as last amended by Regulation (EEC) No 1906/87 (5), defines the specific criteria to be taken into account when the refund on these products is being calculated ; Having regard to the Treaty establishing the European Economic Community, Whereas it follows from applying these detailed rules to the present situation on the market in products processed from cereals and rice that the export refund should be fixed at an amount which will cover the difference between Community prices and world market prices ; Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1097/88 (2), and in particular the fourth subparagraph of Article 16 (2) thereof, Whereas the world market situation or the specific requirements of certain markets may make it necessary to vary the refund for certain products according to destin ­ ation ; Having regard to the opinion of the Monetary Committee, Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis : Whereas Article 16 of Regulation (EEC) No 2727/75 provides that the difference between quotations or prices on the world market for the products listed in Article 1 of those Regulations and prices for those products within the Community may be covered by an export refund ;  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (6), as last amended by Regula ­ tion (EEC) No 1636/87 0,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in rela ­ tion to the Community currencies referred to in the previous indent and the aforesaid coefficient ; Whereas Article 2 of Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), provides that when refunds are being fixed account must be taken of the existing situation and the future trend with regard to prices and availabilities of cereals on the Community market on the one hand and prices for cereals and cereal products on the world market on the other ; whereas the same Article provides that it is also important to ensure equilibrium and the natural development of prices and trade on cereal markets and, furthermore, to take into account the economic aspect of the proposed exports, and the need to avoid disturbarices on the Community market ; Whereas the refund must be fixed once a month ; whereas it may be altered in the intervening period ; Whereas, pursuant to Article 275 of the Act of Accession of Spain and Portugal, refunds may be granted in the case of exports to Portugal ; whereas, in the light of the situa ­ tion and the level of prices no refund should be fixed in the case of exports to Portugal ;Whereas Council Regulation (EEC) No 2744/75 of 29 October 1975 on the import and export system for ( «) OJ No L 281 , 1 . 11 . 1975, p. 65 . 0 OJ No L 182, 3 . 7. 1987, p. 49. ( «) OJ No L 164, 24. 6. 1985, p. 1 . 0 OJ No L 153, 13 . 6 . 1987, p. 1 . (') OJ No L 281 , 1 . 11 . 1975, p . 1 . R OJ No L 110, 29. 4. 1988, p . 7. h OJ No L 281 , 1 . 11 . 1975, p . 78 . 8 . 7 . 88No L 177/46 Official Journal of the European Communities Whereas the Council has not to date adopted the prices for the 1988/89 marketing year, which commences on 1 July 1988 ; whereas the price factors determined by Commission Regulation (EEC) No 1914/88 (') should accordingly be taken into account for the calculation of the refunds in order to ensure that the export arrange ­ ments continue to operate in the sector concerned ; HAS ADOPTED THIS REGULATION : Article 1 The export refunds on malt listed in Article 1 (d) of Regu ­ lation (EEC) No 2727/75 subject to Regulation (EEC) No 2744/75 shall be as set out in the Annex hereto . The refund on export to Portugal has not been fixed. Article 2 This Regulation shall enter into force on 8 July 1988 . Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at {Brussels , 7 July 1988 . For the Commission Frans ANDRIESSEN Vice-President ANNEX to the Commission Regulation of 7 July 1988 fixing the export refunds on malt (ECU/ tonne) RefundProduct code 1107 10 19 000 1107 10 99 000 1107 20 00 000 50,00 60,00 80,00 NB : The product codes and the footnotes are defined in Regulation (EEC) No 3846/87 as amended. (  ) OJ No L 168 , 1 . 7 . 1988 , p. 119 .